       Case 1:18-cv-10741-ALC-DCF Document 22-5 Filed 04/08/19 Page 1 of 1

                                                                               USDCSDNY
                                                                               DOCUMENT
                        IN THE UNITED STATES DISTRICT COUR
                      FOR THE SOUTHERN DISTRICT OF NEW YO
                                                                                LECTRONICALLY FILED
                                                                                OC #: _ _ ___,_-,#-_
-------------------------------X                                               DATE FILED: --t-.f--.l-il-'---4--
BRANDON SANDERS,

                        Plaintiff,                       Case No. l:18-cv-10741-ALC-DCF
v.

CHECKR, INC.,

                        Defendant.
-- -- - -- - --- - -- -- - -- -- -- - - --- -- -X


                          ORDER FOR ADMISSION PRO HAC VICE
         The motion of Cindy D. Hanson for admission to practice Pro Hae Vice in the above

captioned action is granted.

         Applicant has declared that she is a member in good standing of the bars of the states of

Georgia, New York and New Jersey; and that her contact information is as follows:

         Cindy D. Hanson
         Troutman Sanders LLP
         600 Peachtree Street NE, Suite 3000
         Atlanta GA 30308-2216
         (404)885-3000
         (404)885-3900 (Fax)
         cindy.hanson@troutman.com
         Applicant having requested admission Pro Hae Vice to appear for all purposes as

counsel for Checkr, Inc. in the above entitled action;

         IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hae Vice in

the above captioned case in the United States District Court for the Southern District of New

York. All attorneys appearing before this Court are subject to the Local Rules of this Court,

including the Rules governing discipline of attorneys.


Dated:       t/2/IJ                                     United States :Distrirt/Magistrate Judge



                                                    1
38541392vl
